Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 March 11, 2022

The Court of Appeals hereby passes the following order:

A22E0036. THOMAS MOORE POINTER v. HOLLY GILLIS POINTER.

      Thomas Moore Pointer has filed an emergency motion for an extension of time
in which to file his application for discretionary review. On February 11, 2022, the
Superior Court of Cobb County issued a final judgment and decree of divorce. Pointer
seeks an additional 60 days in which to file his application for discretionary review
so that a transcript of the proceedings may be filed in connection with his application.
See OCGA § 5-6-35 (a) (2) (“[a]ppeals from judgments or orders in divorce . . .
cases” are subject to the discretionary appeals procedure).
      Court of Appeals Rule 40 (b) authorizes this Court to grant emergency motions
“[i]n the exercise of its inherent power.” Pursuant to Rule 16 (c), “[r]equests for
extensions of time to file discretionary applications must be directed to this Court and
should be filed pursuant to Rule 40 (b), Emergency Motions.” See also Rule 31 (i)
(“[n]o extensions of time will be granted to file a discretionary application unless a
motion for extension is filed on or before the application due date”).
      Thomas’s emergency motion for an extension of time in which to file an
application for discretionary review, having been filed in accordance with this Court’s
rules and in the exercise of our discretion, is hereby GRANTED until May 10, 2022.
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 03/11/2022
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
        Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                               , Clerk.